      Case 7:17-cv-08943-CS-JCM Document 241 Filed 12/13/18 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


 NATIONAL ASSOCIATION FOR THE                              ECF CASE
 ADVANCEMENT OF COLORED PEOPLE,
 SPRING VALLEY BRANCH, et al.,                             Case No. 7:17-cv-08943

                                 Plaintiffs,               DISTRICT JUDGE
                                                           CATHY SEIBEL
                v.
                                                           MAGISTRATE JUDGE
 EAST RAMAPO CENTRAL SCHOOL                                JUDITH C. MCCARTHY
 DISTRICT, et al.,

                                 Defendants.


                                    [PROPOSED] ORDER
       Upon consideration of the November 14, 2018 motion of Defendant East Ramapo Central

School District (“District”) to compel the production of documents from non-party Jamaican Civic

and Cultural Association of Rockland, Inc. (“JAMCCAR”) pursuant to a subpoena duces tecum

dated October 8, 2018, the argument of the District’s counsel at a hearing on the motion set by the

Court and to which JAMCCAR was invited to attend, and having received no response from

JAMCCAR, it is on this ____ day of December 2018, hereby

       ORDERED that the District’s motion to compel is GRANTED; and it is

       FURTHER ORDERED that JAMCCAR shall produce all documents responsive to the

October 8, 2018 subpoena to Morgan, Lewis & Bockius LLP, Attention: David J. Butler, 101 Park

Avenue, New York, NY 10178-0060 and/or david.butler@morganlewis.com on or before January

2, 2019 at 5:00 p.m. EST.

       SO ORDERED.


                                                  Hon. Judith C. McCarthy, U.S.M.J.
